 

Exhibit 10.2

 

AMENDMENT NO. 6

TO

NEPHROS, INC. 2004 STOCK INCENTIVE PLAN

 

Pursuant to Section 9.1 of the Nephros, Inc. 2004 Stock Incentive Plan (the
“Plan”) and in accordance with the resolutions of the Board of Directors on June
14, 2013, Section 6.10(d) of the Plan is hereby amended and restated as follows:

 

“(d)          Other Reasons. Unless otherwise provided by the Committee, if a
Participant’s employment with the Company or a Subsidiary terminates for any
reason other than death, Disability or for Cause, all outstanding Options and
SARs, to the extent exercisable at the time of such termination, shall remain
exercisable until the earlier of the expiration date of the Option or SAR and
three months after such date of termination.”

 

 

 